Citation Nr: 0112344	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefits in the amount of $5,224.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied waiver of overpayment of VA 
compensation benefits in the amount of $5,224.00.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was notified that the amount of his pension 
depended on his income, and that he was required to report 
all income from any source; he was told to report all changes 
in income immediately and that failure to do so could result 
in the creation of an overpayment.

3.  The veteran received $2,411.00 in interest income in 
1997, which he did not report to the RO.

4.  The RO has calculated that the veteran was paid $5,224.00 
in nonservice-connected disability pension benefits to which 
he was not entitled.

5.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment; non-recovery of the 
overpaid benefits would result in an unfair gain to veteran; 
these elements outweigh any other considerations with regard 
to equity and good conscience.



CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $5,224.00 is not 
against equity and good conscience.  38 U.S.C.A.  §§ 5107, 
5302 (West 1991 & Supp. 2000); 38 C.F.R.  §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran filed a claim of entitlement to 
nonservice-connected disability pension benefits in July 
1997.  Therein, he reported that he and his spouse received 
benefits from the Social Security Administration (SSA), and 
his spouse received additional retirement benefits from the 
state.

Based on private medical records reflecting treatment for 
syncope, hypertension, atrial arrhythmias, noncritical 
carotid disease, and prostate adenocarcinoma from May 1996 to 
June 1997, an August 1997 rating decision granted nonservice-
connected disability pension benefits.  Instructions that 
accompanied the notice of the awarded pension advised the 
veteran that the monthly rate was based on countable annual 
income of $9,289.00, and indicated that he should immediately 
report any change in income to avoid the creation of an 
overpayment.

In a February 1999 improved pension eligibility verification 
report, the veteran noted that he was married and living with 
his spouse.  He reported receiving $173.00 per month from the 
SSA, and indicated that his spouse received $128.00 per month 
from the SSA, and $483.62 per month in other retirement 
benefits.  The veteran explained that he and his spouse 
received no income from wages, interest or dividends in 1998 
or 1999, but noted that his wife received $5,803.44 each year 
in miscellaneous income.  The veteran reported no other 
income or assets.

In correspondence later that month, the RO advised the 
veteran that the amount of his pension depended on his 
income, and noted that he was required to report all income 
from any source.  He was notified that the failure to report 
all changes in income could result in the creation of an 
overpayment.

In December 1999, the RO was informed that the veteran 
received $3,483.00 in unreported income in 1997, including 
$1,072.00 from TMR Exploration, and $2,411.00 in interest 
income.  In correspondence later that month, the RO advised 
the veteran of its proposal to terminate his pension 
effective July 1, 1997, based on his excessive family income, 
unless he submitted evidence demonstrating that the 
adjustment should not be made.

In January 2000, the RO notified the veteran of the 
retroactive termination of his pension benefits from July 1, 
1997, based on his income from TMR Exploration and interest 
income in 1997.  The RO reported an overpayment of $5,224.00.

In January 2000 correspondence, the veteran explained that 
the $1,072.00 unreported income from TMR Exploration 
represented a one-time payment for a natural resource lease.

The following month, the RO determined that this rental/lease 
income did not constitute countable income, and reduced the 
veteran's countable income for 1998 by $1,072.00.  Because 
the adjusted income of $11,700.00 still exceeded the VA limit 
of $11,349.00, the veteran's pension benefits remained 
terminated.

In February 2000 correspondence, the veteran requested that 
the $5,224.00 debt be waived, and indicated that repayment of 
this debt would cause undue financial hardship.

In an attached financial status report, the veteran noted 
that he and his spouse had total monthly net income of 
$1,156.73, and total monthly expenses of $1,518.19.  He 
reported total assets of $37, 675.00, including $29,000.00 in 
a bank account.

In a March 2000 decision, the Committee determined that the 
evidence of record showed that the veteran was at fault in 
the creation of the overpayment, and denied his request for 
waiver.  The Committee found that the veteran was free of 
fraud, misrepresentation or bad faith.  The veteran filed a 
notice of disagreement (NOD) with this decision the following 
month.

The Committee confirmed the denial of the veteran's request 
for waiver of recovery of the overpayment of nonservice-
connected disability pension benefits in June 2000.

The veteran submitted a substantive appeal (VA Form 9) the 
following month, perfecting his appeal.


Analysis

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
In this case, the RO did not rely upon the well-grounded 
claim requirement to support its determination.  The Board 
finds that the RO has fully discharged the duty to assist.  
There is no indication that there is any further existing 
evidence that could substantiate the claim that has not been 
obtained.  The RO has fully informed the veteran of the 
governing law and regulations, the evidence and what he needs 
to do to substantiate his claim in the multiple 
communications notifying him of the RO determinations 
concerning the overpayment and the statement of the case.  

As the veteran has not questioned the validity of the debt at 
issue here, and because the Board is satisfied that it was 
properly created, the question need not be examined further.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the Committee 
has resolved this question in favor of the veteran, finding, 
in essence, that his actions did not represent the 
intentional behavior to obtain Government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board agrees with 
that preliminary finding.  Therefore, there is no statutory 
bar to waiver of recovery of the overpayment.

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness is against equity and good conscience, in which 
case recovery of the overpayment may be waived.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

In his current financial status report, the veteran reported 
total monthly net income of $1,156.73, and total monthly 
expenses of $1,518.19, resulting in a negative balance of 
$361.46 per month.  However, the record reflects that he has 
approximately $29,000.00 in a bank account.  Therefore, the 
Board finds that the elements of undue hardship and 
consideration of the objective for which the benefits were 
intended do not support the veteran's appeal for waiver of 
recovery of the overpayment.  The Board simply can not hold 
on these facts at this time that the recoupment action by the 
RO is inflicting an undue hardship or that the purpose of the 
benefit is being defeated.

Additionally, the Board finds that the evidence in regards to 
fault and unjust enrichment are similarly against the 
veteran's claim.

While the assessed overpayment did not result from fraud, 
misrepresentation or bad faith, the veteran was at fault in 
the creation of the overpayment.  There was no fault on the 
part of VA in the creation of the overpayment.  The veteran 
maintains that he was not advised of the necessity to report 
his income by a VA employee.  The record establishes, 
however, that when the veteran was informed that his pension 
had been approved in August 1997, he clearly was told in 
writing that the amount of the pension was based on his 
income.  This information was reiterated by the RO in 
February 1999 correspondence.  The Board must point out that 
the notice in August 1997 was clear and simple and was 
included in basic notice letter, not in any attached document 
or "fine print."  The Board finds any reasonable person of 
the veteran's age and educational level (reported as sixth 
grade) should be able to understand the notice.  Therefore, 
the Board does not find that the veteran's argument of lack 
of notice is supported or negates the clear evidence that 
notice was provided.  Despite this notice, the veteran failed 
to report that he received interest income totaling $2,411.00 
in 1997.  He continued to receive and negotiate pension 
checks based on the incorrect income figures.  Clearly then, 
the veteran is materially and substantially at fault in the 
creation of the overpayment at issue.

Based on the foregoing, the Board must conclude that waiver 
of recovery of the overpayment, money to which the veteran 
had no legal entitlement, would result in unjust enrichment 
to him to the extent of that overpayment.  There is no 
indication that the veteran changed his position to his 
detriment, relinquished a valuable right, or incurred a legal 
obligation due to reliance on his VA benefits.

The Board has duly considered all of the elements found in 38 
C.F.R. § 1.965(a) in the determination as to whether equity 
and good conscience would necessitate a waiver of the 
veteran's overpayment.  The Board has also explored whether 
there are any other elements that could be considered, 
including any mitigating factors not enumerated in 38 C.F.R. 
§ 1.965(a).  Unfortunately, for the reasons cited above, the 
Board finds that the extensive fault on the part of the 
veteran, as well as the unjust enrichment which would result 
from a waiver and repayment of the heretofore recovered 
overpayment, outweigh any elements which would tend to 
support waiver of recovery of the overpayment.  As a matter 
of equity, the decision of the RO must be affirmed, and the 
veteran's request for a waiver must be denied.


ORDER

Entitlement to waiver of recovery of the overpayment of 
nonservice-connected pension benefits in the amount of 
$5,224.00 is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

